                   Case 18-10601-MFW             Doc 2902        Filed 08/03/20          Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    THE WEINSTEIN COMPANY HOLDINGS                           Case No. 18-10601 (MFW)
    LLC, et al.,1
                                                             Hearing Date: 8/4/2020 at 10:30 a.m. (ET)
                                      Debtors.
                                                             Re: D.I. 2859 & 2895



                  NON-SETTLING PLAINTIFFS’ SUPPLEMENTAL OBJECTION TO:

                 DEBTORS’ AMENDED MOTION FOR ENTRY
      OF AN ORDER (I) ESTABLISHING DEADLINES FOR FILING PROOFS OF
     CLAIM SOLELY WITH RESPECT TO TORT CLAIMS, (II) APPROVING FORM
    AND MANNER OF NOTICE THEREOF, AND (III) GRANTING RELATED RELIEF

             Wedil David and Dominique Huett (together, the “Non-Settling Plaintiffs”), by and

through their undersigned counsel, hereby submit this Supplemental Objection to the Debtors’

Amended Motion for Entry of an Order (I) Establishing Deadlines for Filing Proofs of Claim

Solely with Respect to Tort Claims, (II) Approving Form and Manner of Notice Thereof, and (III)

Granting Related Relief [D.I. 2895] (the “Amended Bar Date Motion”)2, and respectfully state as

follows:

                                        RELEVANT BACKGROUND

             1.     On June 30, 2020, the Debtors filed Debtors’ Motion for Entry of an Order (I)

Establishing Deadlines for Filing Proofs of Claim Solely with Respect to Tort Claims, (II)


1
   The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are 3837. The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent
at http://dm.epiq11.com/twc.

2
 Unless defined herein, capitalized terms shall have the meanings ascribed to them in the Joint Chapter 11 Plan of
Liquidation or the Amended Bar Date Motion.


{00028766. }
               Case 18-10601-MFW              Doc 2902        Filed 08/03/20       Page 2 of 6




Approving Form and Manner of Notice Thereof, and (III) Granting Related Relief [D.I. 2859] (the

“Initial Bar Date Motion”).

          2.     On July 14, 2020, the Non-Settling Plaintiffs filed their Limited Objection [D.I.

2873] to the Initial Bar Date Motion.

          3.     On July 21, 2020, the Non-Settling Plaintiffs filed their Motion to Convert Debtors’

Chapter 11 Cases to Chapter 7 [D.I. 2884] (the “Motion to Convert”).

          4.     On July 28, 2020, the Debtors filed the Debtors’ and the Committee’s Motion to

Continue Hearing on Non-Settling Plaintiffs’ Motion to Convert Debtors’ Chapter 11 Cases to

Chapter 7 [D.I. 2891] (the “Motion to Adjourn”).

          5.     On July 31, 2020, the Debtors filed the Amended Bar Date Motion [D.I. 2895].

The Amended Motion states the Limited Objection is moot but invites the Non-Settling Plaintiffs

to supplement their Limited Objection.

          6.     The Amended Bar Date Motion suggests the possible sequencing of events for these

cases, as follows: the Court considers for approval the Amended Bar Date Motion and then one of

two paths is followed. If the Debtors and Committee reach a new deal by August 31, the Debtors

and Committee will submit a Revised Plan by that date. If a deal is not agreed upon, the Debtors

will submit their own Motion to Convert.3 If a Revised Plan is submitted, the Debtors intend to

object to the Motion to Convert “on a proper briefing schedule established by the Court.” See

Amended Bar Date Motion at 4, n. 4.




3
 It is unclear why the Debtors would incur the expense of teeing up their own motion to convert when the Motion to
Convert is already pending. If conversion is ordered, the Non-Settling Plaintiffs will work with the Debtors on a
consensual form of Conversion Order.

{00028766. }                                            2
                 Case 18-10601-MFW               Doc 2902        Filed 08/03/20       Page 3 of 6




                                       SUPPLEMENTAL OBJECTION

I.         The Non-Settling Plaintiffs Object to the Proposed Sequencing.

           7.       There are two separate, possible conversion events in the near term: (a) the Debtors

fail to submit a Revised Plan by August 31 and, separately, (b) the Motion to Convert. The Non-

Settling Plaintiffs readily perceive the Debtors’ strategy of delaying adjudication of the Motion to

Convert to gain momentum for confirmation of a Revised Plan. In fact, the Debtors advise they

are working “feverishly” to do so. Motion to Adjourn at ¶ 6. That zeal, however, should be

tempered by good stewardship and conservation of the estates’ assets. It is premature for the Court

to consider the Amended Bar Date Motion. The Amended Bar Date Motion should not be

considered until the later of August 31 and the Court’s adjudication of the Motion to Convert.

First, the Debtors’ estates should not incur the substantial expense4 of setting and promulgating a

tort bar date notice before there is clarity that these cases will remain in chapter 11 and the Debtors

will be permitted to go forward with a Revised Plan.                      Second, the tort claimants located

domestically, Canada, Ireland ,the U.K., and possibly other jurisdictions, should not be forced to

incur the time and expense to comply with the Bar Date (or hire counsel to do so) until it is clear

a Revised Plan is going to be put forward.




4
    The proposed notice procedures will be costly:

          Mail/email notice to 59,000 individuals on the Contact List;
          Publication in the following newspapers: The Hollywood Reporter, Variety and The New York Post;
          Online publication for 45 days on the following websites: The New York Post (nypost.com), Page 6
           (page6.com), The Sun (thesun.co.uk), The Toronto Star (thestar.com) and potentially other media resources;
          Informational release to Screen Actors Guild-American Federation of Television and Radio Artists (SAG-
           AFTRA), Actor's Equity Association (U.S.), British Actors' Equity Association, Actors' Guild of Great
           Britain, Alliance of Canadian Cinema, Television and Radio Artists (ACTRA), and Canadian Actors' Equity
           Association; and
          Sponsored search listings on Google, Yahoo! and Bing.

{00028766. }                                               3
               Case 18-10601-MFW          Doc 2902       Filed 08/03/20      Page 4 of 6




          8.    In the event these cases convert to chapter 7, a tort bar date will not be of any benefit

to a chapter 7 trustee in his or her administration of the estates. The Non-Settling Plaintiffs will

seek stay relief by motion/stipulation to return to their respective tribunals of competent

jurisdiction, have their day in court before a jury, and, to the extent a judgment is realized, collect

insurance proceeds to the extent coverage is available.

II.       The Motion to Convert Should be a Gating Issue

          9.     The Court should decide as a threshold matter whether these cases should remain

in chapter 11 or convert to chapter 7. The Non-Settling Plaintiffs believe this should be discussed

at the August 4 status conference. Without limitation, in the Non-Settling Plaintiffs’ view:

                       The so-called “proper briefing schedule” for the Motion to Convert is
                        illusory and interposed for delay purposes only. There is no substantive
                        basis to administer the Debtors’ assets in chapter 11 as the Debtors
                        previously acknowledged by filing their own motion to convert. The only
                        relevant topic is the good faith of the Revised Plan and whether it is put
                        forward for the benefit of the insurance companies or tort victims.

                       A Revised Plan funded by insurance companies cannot be for and in the
                        best interests of tort victims.

                       Because the true plan proponents are insurance companies, and insurance
                        proceeds are paying professionals’ fees and expenses, that compromises the
                        professionals’ duty of loyalty.       They no longer are disinterested
                        professionals. For example, the Debtors previously sought to prosecute
                        D&O claims, and other claims against Former Directors and Officers. See
                        Application/Motion to Employ/Retain Bernstein Litowitz Berger &
                        Grossmann, LLP as Special Litigation Counsel to the Debtors Nunc Pro
                        Tunc to May 1, 2019 [DI 2337]. But this will surely not be the case in the
                        Revised Plan because the persons and entities creating that Plan will not bite
                        the hand that feeds them. In fact, the Revised Plan most likely will seek
                        broad releases to protect the Former Directors and Officers as tortfeasors
                        and affirmatively pay some of them millions of dollars.

                       Finally, the Revised Plan will provide insurance companies with an
                        opportunity to re-write downward their existing policy limits. Instead of
                        the towers of policies that currently exist, a fixed sum will be offered and
                        no more.


{00028766. }                                       4
                Case 18-10601-MFW         Doc 2902      Filed 08/03/20      Page 5 of 6




III.      The Non-Settling Plaintiffs’ Initial Limited Objection is not Moot

          10.    The Debtors and the Committee claim that the Non-Settling Plaintiffs’ initial

limited objection is moot because under their “forthcoming revised plan of liquidation, all holders

of Tort Claims will be in the same class and their claims will be liquidated in a manner consistent

with claims adjudication processes in mass tort bankruptcy cases.” See Amended Bar Date Motion

at 7, n. 5.

          11.    The Limited Objection is not moot and the Non-Settling Plaintiffs object to any tort

claims’ bar date. Outside the plan process, there are, upon information and belief, towers of

insurance coverage with an aggregate coverage limit that is a multiple of what the insurance

companies will offer in the Revised Plan. The insurance companies are motivated to limit the

amounts of available coverage/defense costs. The plan process is the way to achieve that goal.

          12.    The first step is to negotiate with Settlement Parties that have little plaintiff-side

representation. The second step is to negotiate with professionals representing out-of-the- money

constituents that are uninsured but need insurance proceeds to cover fees and expenses/provide the

appearance of a recovery. That “negotiation” leads to the declaration that only $46,786,000 is

available to fund a plan even though there actually is far more coverage. There should be no doubt

the insurance companies are agreeing to this because they could not achieve a better result if they

had to defend these matters before juries and pay defense costs and verdicts. The next step is to

silence the victims and survivors of Harvey Weinstein and deny them access to all available

insurance coverage by forcing them to participate in the plan process. That is accomplished

through a bar date.



                                   [Signature follows on next page]



{00028766. }                                       5
               Case 18-10601-MFW       Doc 2902     Filed 08/03/20     Page 6 of 6




          WHEREFORE, the Non-Settling Plaintiffs respectfully request that the Court deny the

Amended Bar Date Motion and for such other and further relief as is just and proper.



Dated: August 3, 2020                                 Respectfully submitted,
       Wilmington, Delaware
                                                      THE ROSNER LAW GROUP LLC

                                                      /s/ Frederick B. Rosner
                                                      Frederick B. Rosner (DE # 3995)
                                                      Zhao (Ruby) Liu (DE# 6436)
                                                      824 N. Market Street, Suite 810
                                                      Wilmington, Delaware 19801
                                                      Tel.: (302) 777-1111
                                                      Email: rosner@teamrosner.com
                                                              liu@teamrosner.com

                                                      -   and    -

                                                      WIGDOR LLP

                                                      Douglas H. Wigdor, Esquire.
                                                      Bryan L. Arbeit, Esquire
                                                      85 Fifth Ave, Fl. 5
                                                      New York, NY 10003
                                                      Phone: (212) 257-6800
                                                      Email: dwigdor@wigdorlaw.com
                                                             barbeit@wigdorlaw.com

                                                      -   and    -

                                                      THE LAW OFFICE OF KEVIN
                                                      MINTZER, P.C.

                                                      Kevin Mintzer, Esquire
                                                      1350 Broadway, Suite 2220
                                                      New York, New York 10018
                                                      Phone: 646.843.8180
                                                      Email: km@mintzerfirm.com

                                                     Counsel for the Non-Settling Plaintiffs




{00028766. }                                   6
